 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Shimon Moalem,                                           Case No.: 2:18-cv-01223-JAD-NJK

 4              Plaintiff                                Order Granting Defendant’s Motion to
                                                             Dismiss with Leave to Amend
 5 v.
                                                                       [ECF No. 30]
 6 FedEX Ground Package System, Inc.,

 7              Defendant

 8

 9             Pro se Plaintiff Shimon Moalem asserts three state-law claims against FedEX Ground

10 Package System: breach of contract, breach of the implied covenant of good faith and fair

11 dealing, and loss of business opportunities. 1 Moalem claims he suffered $86,000 in damages

12 because FedEX failed to timely deliver goods he shipped to himself for a trade show in New

13 York. 2 I dismissed Moalem’s claims as preempted by the Carmack Amendment to the Interstate

14 Commerce Act 3 and granted him leave to amend his complaint if he could plead a Carmack

15 Amendment claim. 4 Moalem briefly cites the Carmack Amendment in his amended complaint,

16 but he nonetheless just reasserts the same three state-law claims that I expressly dismissed. 5

17

18

19

20
     1
21       ECF No. 25 at 5–7.
     2
         Id. at 2–4.
22   3
         49 U.S.C. § 14706.
23   4
         ECF No. 24 at 1–2.
     5
         ECF No. 25 at 5–7.
 1             The Carmack Amendment is the exclusive cause of action for interstate-shipping-contract

 2 claims 6 and imposes liability on carriers for loss, damage, or costs associated with late delivery. 7

 3 So, to state a claim under the Carmack Amendment, a plaintiff must allege three elements: (1)

 4 delivery of the goods to the carrier in good condition, (2) damage to the property or failure to

 5 deliver altogether, and (3) the amount of damages. 8 Under the second element, damage includes

 6 costs resulting from the delayed delivery or storage of goods. 9 Once a shipper adequately pleads

 7 his claim, the burden shifts to the carrier to prove that it was not negligent and the damage arose

 8 from an act of God, the public enemy, the shipper’s acts, or the inherent nature of the goods. 10

 9             Because Moalem has again attempted to plead preempted state-law claims, I dismiss his

10 second amended complaint but grant him one final opportunity to amend. To avoid a final

11 dismissal and closure of this case, Moalem must allege a single claim for a violation of the

12 Carmack Amendment, and he must plead facts that satisfy the elements above.

13

14

15

16

17
     6
         Hall v. N. Am. Van Lines, Inc., 476 F.3d 683, 688 (9th Cir. 2007).
18
     7
     49 U.S.C. § 14706(a)(1); N.Y., Phila. & Norfolk R.R. Co. v. Peninsula Produce Exch. of Md.,
19 240 U.S. 34, 39 (1916) (holding that the Carmack Amendment applies to all damages resulting
   from a carrier’s failure to fulfill its duties at any point in the transportation, including delayed
20 delivery).
     8
         Missouri Pac. R. Co. v. Elmore & Stahl, 377 U.S. 134, 138 (1964).
21
     9
     N.Y., Phila. & Norfolk R.R. Co., 240 U.S. at 39; see also Am. Synthetic Rubber Corp. v.
22 Louisville & Nashville R.R. Co., 422 F.2d 462, 466 (6th Cir. 1970); Sorensen-Christian Indus.,
   Inc. v. Ry. Exp. Agency, Inc., 434 F.2d 867, 869 (4th Cir. 1970).
23
   10
      Missouri Pac. R. Co., 377 U.S. at 138.

                                                       2
 1         Accordingly, IT IS HEREBY ORDERED that FedEX’s motion to dismiss [ECF No. 30]

 2 is GRANTED. Moalem’s claims are dismissed, and he has until May 7, 2019, to file an

 3 amended complaint that complies with this order. Failure to timely file an amended complaint

 4 will result in closure of this case.

 5         Dated: April 22, 2019.

 6
                                                      U.S. District Judge
                                                                     udgge Jennifer
                                                                           Jennifer
                                                                           Je    err A.
                                                                                     A. Dorsey
                                                                                        D
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  3
